DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/22 has been entered.

The amendment filed 11/7/22 has been considered and entered.  Claims 5-13 and 18-19 have been canceled.  Claims 1-4 and 14-17 remain in the application.  
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4,14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Paz de Araujo et al. (6,110,531) in combination with Sasaki et al. (2016/0222511) or vice versa.
Paz de Araujo et al. (6,110,531) teaches a mist CVD process whereby the mist is transported in a carrier gas through a tube from the vaporizer to the deposition chamber at ambient temperature (20C-23C). The heating of the gasified liquid is form 400-600C (abstract and col. 23, Example 1). 
Sasaki et al. (2016/0222511) teaches an apparatus and method for forming film by a mist CVD process.  Carrier gases (2a,2b) are supplied to the atomizer (5) using flow control valves (3a,3b) to supply the carrier gas and deliver the mist to a processing chamber (7) for deposition thereon a substrate (8) (abstract and Fig. 1).  Sasaki et al. (2016/0222511) teaches the flow rate of the carrier gas to be 0.1-20L/min [0038].  Sasaki et al. (2016/0222511) teaches heating the mist from 120C-600C [0039].  
Paz de Araujo et al. (6,110,531) fails to teach the carrier gas flow rate from vaporizer to deposition chamber while Sasaki et al. (2016/0222511) fails to teach the carrier gas flow temperature from vaporizer to deposition chamber.
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Paz de Araujo et al. (6,110,531) process to include the claimed carrier gas flow rate as evidenced by Sasaki et al. (2016/0222511) or to have modified Sasaki et al. (2016/0222511) process to include heating the carrier gas as evidenced by Paz de Araujo et al. (6,110,531) with the expectation of producing the desired coating.
It is noted that the claimed formulas 7<T+Q<67; 17<T+Q<57 and 27<T+Q<47 would be met by the disclosed carrier gas temperature (T) (ambient temperature is 20C-23C) and flow rate (Q) (uppermost flow rate is 20) for example T= 20 or 23 while the  flow rate’s upper limit is 20 would = 40-43.
It has been well settled that overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of carrier gas temperature and/or flow rates that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).
Regarding claim 14, Paz de Araujo et al. (6,110,531) teaches heating mist by at 400-600C (abstract).  Sasaki et al. (2016/0222511) teaches heating the mist from 120C-600C [0039].
Regarding claim 17, Sasaki et al. (2016/0222511) teaches the flow rate of the carrier gas to be 0.1-20L/min [0038].  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Paz de Araujo et al. (6,110,531) in combination with Sasaki et al. (2016/0222511) or vice versa further in combination with CN 1958623.
Features detailed above concerning the teachings of Paz de Araujo et al. (6,110,531) in combination with Sasaki et al. (2016/0222511) or vice versa.
Paz de Araujo et al. (6,110,531) in combination with Sasaki et al. (2016/0222511) or vice versa fail to teach controlling carrier gas temperature by controlling the room temperature.
CN 1958623 teaches a spraying/atomizing process whereby the carrier gas temperature is controlled around room temperature, i.e. where it is located (pg. 2, second paragraph).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Paz de Araujo et al. (6,110,531) in combination with Sasaki et al. (2016/0222511) process to keep the carrier gas at room temperature being located a that temperature as evidenced by CN 1958623 with the expectation of maintaining the carrier gas at the desired temperature.
The Examiner takes the position that regardless of how and where the carrier gas is heated is unpatentable absent a showing of criticality thereof and hence the reference meets the claimed limitation as it teaches heating the carrier gas to room temperature 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Paz de Araujo et al. (6,110,531) in combination with Sasaki et al. (2016/0222511) or vice versa further in combination with Yagyu et al. (2018/0287169).
Features detailed above concerning the teachings of Paz de Araujo et al. (6,110,531) in combination with Sasaki et al. (2016/0222511) or vice versa.
Paz de Araujo et al. (6,110,531) in combination with Sasaki et al. (2016/0222511) or vice versa fail to teach the claimed precursor material being dissolved in the claimed acids.
Yagyu et al. (2018/0287169) teaches a similar mist CVD process whereby the metal oxide film is formed using one of the claimed metals including one of the claimed acids [0039]-[0048].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Paz de Araujo et al. (6,110,531) in combination with Sasaki et al. (2016/0222511) process utilize the metal precursors and acids claimed as evidenced by Yagyu et al. (2018/0287169) with the expectation of maintaining the oxide film of better quality.  




Response to Arguments
Applicant's arguments filed 11/7/22 have been fully considered but they are not persuasive.

Applicant argued the references are not combineable as one deals with microdroplets carried by carrier gas (Vaartstra (2001/0222511) while the other teaches a mist carried by carrier gases.
Vaartstra (2001/0222511) has been removed while Paz de Araujo et al. (6,110,531) and Sasaki et al. (2016/0222511) both are related to mist CVD processes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715